GREENE, J.,
dissenting, in which HARRELL and BARBERA, JJ., join.
I respectfully dissent:
Today, the majority holds that a pit bull or any dog with a trace of pit bull ancestry (determined by what means the majority opinion leaves us entirely in the dark)25 shall be *654deemed hence forth vicious and inherently dangerous as a matter of law. Thus, an owner, keeper, or landlord with control over a tenant’s premises can be held strictly hable for harm a pit bull or mixed-breed pit bull26 causes to third parties. According to the majority:
[W]e are modifying one of the elements that must be proven in cases involving pit bull attacks from knowledge that a particular dog is dangerous to knowledge that the particular dog involved is a pit bull. If it is a pit bull the danger is inherent in that particular breed of dog and the knowledge element of scienter is met by knowledge that the dog is of that breed.
Maj. op. at 642 n. 17, 50 A.3d at 1083 n. 17.
Now, it appears, the issue of whether a dog is harmless, or the owner or landlord has any reason to know that the dog is dangerous, is irrelevant to the standard of strict liability. In the words of the majority, the owner or landlord will be held strictly liable for any harm the dog causes if the owner or landlord had “knowledge of the presence of a pit bull or crossbred pit bull ... or [the owner or landlord] should have had such knowledge[.]” Maj. op. at 636, 50 A.3d at 1079. By virtue of this new rule, grounded ultimately upon perceptions of a majority of this Court about a particular breed of dog, rather than upon adjudicated facts showing that the responsible party possessed the requisite knowledge of the animal’s inclination to do harm, the majority transforms a clear factual question into a legal one in an effort to create liability. If the majority believes that it has not transformed the relevant *655inquiry from a factual determination into a legal one, in the present case, then I pose this question: What expert testimony or factual predicate is contained within this record to support a factual finding that pit bulls and mixed-breed pit bulls are inherently dangerous? I have considered the record and found no such factual predicate. Further, if the majority believes it is taking judicial notice of such facts — why, pray tell, is an appellate court willing to take judicial notice of facts about the breed of particular dogs, and characteristics allegedly associated with that breed, when the trial judge was not willing to do so? Moreover, and more problematically, why should appellate courts even consider taking judicial notice of facts relating to dog bite statistics that are clearly in dispute?
Indeed, the injuries to the plaintiff are unfortunate and warrant someone taking responsibility for the harm caused to him. In the absence of sufficient facts27 to establish a prima facie case of liability, however, the majority only compounds the problem created, driven by its apparent desire to reach a particular result in this case. Succumbing to the allure of bad facts leads inevitably to the development of bad law. On this record, clearly, there is evidence of injury to the plaintiff. There is also sufficient evidence that the owner knew or *656should have known of Clifford’s vicious propensities. There is insufficient evidence, however, to establish liability on behalf of the landlord. The majority even acknowledges that, in the present case, the trial judge was correct in granting judgment for the landlord on the grounds that “the evidence was insufficient to permit the issue of common law negligence to be presented to the jury.” Maj. op. at 633, 50 A.3d at 1078. Furthermore, evaluating the facts under the common law as it existed prior to this opinion, there is no evidence in the record that the landlord knew that the dog in question had vicious propensities or that the landlord should have known that this dog would likely attack people in the manner the plaintiff was attacked. Thus, taking into account the common law as it existed at the time of trial, there is no basis for finding the landlord liable under a theory of strict liability.
One author has described the common law standard of strict liability in dog bite cases in the following way:
For centuries, dogs have been known as a companion to man[kind]. As such, they were considered harmless; and if they did, in fact, possess dangerous characteristics, it was considered abnormal. Consequently, the owner of a dog was not strictly liable for a dog bite, unless he had reason to know the dog was abnormally dangerous. Being abnormally dangerous was often characterized as having a tendency to attack human beings, whether the attack was in anger or in play. The owner’s liability was in keeping a dog after gaining knowledge of its propensity for abnormally vicious behavior. Thus, the requirement of scienter was a hurdle plaintiffs needed to overcome in order to proceed with a lawsuit. (Footnotes omitted.)
Lynn A. Epstein, There Are No Bad Dogs, Only Bad Owners: Replacing Strict Liability with a Negligence Standard in Dog Bite Cases, 13 Animal L. 129, 132 (2006). Believing that the traditional common law principles of strict liability applicable to dog bite cases are inadequate, the majority modifies the common law. In the present case, the Court of Special Appeals reversed the trial court and remanded the case for a new trial, and the majority affirms that judgment, but for a *657different reason than that given by our brethren on the intermediate appellate court. According to the majority, if on remand the plaintiff can prove that the owner or landlord had knowledge of Clifford’s presence on the leased premises and that Clifford is a “pit bull or cross-bred pit bull,” or if the plaintiff can prove that the owner or landlord should have had such knowledge, the plaintiff will have established a prima facie case of strict liability for any harm caused. See Maj. op. at 636, 50 A.3d at 1079-80.
Until today, the common law in Maryland was that the owner or keeper of a dog or other domestic animal would be held strictly liable for injuries caused by that animal, provided the plaintiff could show that the owner or keeper “had knowledge of [the animal’s] disposition to commit such injury[.]” Twigg v. Ryland, 62 Md. 380, 385 (1884) (noting that “[t]he gist of the [strict liability] action is the keeping [of] the animal after knowledge of its mischievous propensities”). Likewise, until today, a landlord would be held liable to a third party for an attack by a tenant’s animal where the landlord had knowledge of the animal’s presence on the leased premises and knowledge of its vicious propensities, and the landlord maintained control over the leased premises. Matthews v. Amberwood Assocs. Ltd. P’ship, Inc., 351 Md. 544, 570, 719 A.2d 119, 131-32 (1998); see Shields v. Wagman, 350 Md. 666, 690, 714 A.2d 881, 892-93 (1998). Scienter, or knowledge, is defined as “[a] degree of knowledge that makes a person legally responsible for the consequences of his or her act or omission; the fact of an act’s having been done knowingly, esp. as a ground for civil damages or criminal punishment.” Black’s Law Dictionary 1373 (8th ed.2004). Under Maryland law, “the owner’s [strict] liability arises from exposing the community to a known dangerous beast rather than any negligence in keeping or controlling his animal.” Slack v. Villari, 59 Md.App. 462, 473, 476 A.2d 227, 232 (1984) (citing William L. Prosser, Handbook of the Law of Touts § 76, at 499 (4th ed.1971)). The burden is on the plaintiff to establish “that the owner [or keeper of the animal] knew, or by the exercise of ordinary and reasonable care should have known, of the inclination or *658propensity of the animal to do the particular mischief that was the cause of the harm.” Herbert v. Ziegler, 216 Md. 212, 216, 139 A.2d 699, 702 (1958) (citations omitted). If the plaintiff fails to show the owner or keeper’s scienter, or knowledge, of the animal’s propensity to cause the very harm inflicted, recovery for the harm caused by the animal will be denied. See Twigg, 62 Md. at 386.
With regard to this theory of strict liability, the mere fact that a dog is kept in an enclosure or is otherwise restrained is not sufficient to show the owner or keeper’s knowledge of the animal’s vicious propensities or inclination to bite people’. McDonald v. Burgess, 254 Md. 452, 458, 255 A.2d 299, 302 (1969); see Ward v. Hartley, 168 Md.App. 209, 218, 895 A.2d 1111, 1116 (2006), cert. denied, 394 Md. 310, 905 A.2d 844 (2006). Furthermore, in accordance with the well-settled common law standard of strict liability, the breed of the dog, standing alone, has never been considered a sufficient substitute for proof that a particular dog was dangerous or had a violent nature. See McDonald, 254 Md. at 460, 255 A.2d at 303; Slack, 59 Md.App. at 476, 476 A.2d at 234. Specifically, in McDonald, we held that the mere fact that the dog in question belonged to a specific breed, which “can and often does behave in a very vicious manner,” was insufficient to hold the owner legally responsible for his German shepherd attacking another person. McDonald, 254 Md. at 460-61, 255 A.2d at 303. In that case, “[t]here [wa]s nothing in the record to demonstrate that the particular dog alleged to have caused the injury ... was of a violent or oppressive nature” and that the defendant had the requisite scienter. Id. Thus, in order to hold the owner or keeper of a dog strictly liable, there must be a showing that the particular dog, in that case a German shepherd, was of a violent nature and that the owner or keeper of the dog knew, or by the exercise of ordinary care should have known, of the dog’s inclination or propensity to do the particular mischief that was the cause of the harm. McDonald, 254 Md. at 456-60, 255 A.2d at 301-03.
Furthermore, until today, this Court has never announced a theory of strict liability predicated upon the alleged knowledge *659of the owner, keeper, or landlord of the premises, based upon assumptions about a particular breed of an animal, where a dog of that breed caused an injury to another human being. Ordinarily, the owner, keeper, or landlord of the premises, would be strictly liable in a dog bite case where the responsible party was in a position to anticipate the harm; primarily, because he or she had sufficient knowledge of the dog’s vicious propensities or inclination and would thereby be in a position to take corrective action. See Bachman v. Clark, 128 Md. 245, 248, 97 A. 440, 441 (1916). Under the new rule announced today, however, the only corrective action an owner, keeper, or landlord could possibly take to avoid liability for the harm caused to another by a pit bull or mixed-breed pit bull is not to possess or allow possession of this specific breed of dog on the premises. Conversely, any other breed of dog in the possession of the owner or on premises controlled by the landlord, no matter how violent, apparently, would be judged by a different standard. As a result of the majority opinion, it is unclear as to what standard should be applied prospectively to owners and landlords for the liability of other breeds of dogs kept on the premises.
Although this Court has authority to alter the common law, we have been reluctant to do so because of the principle of stare decisis, which we have confirmed “promotes the evenhanded, predictable, and consistent development of legal principles, fosters reliance on judicial decisions, and contributes to the actual and perceived integrity of the judicial process.” DRD Pool Serv., Inc. v. Freed, 416 Md. 46, 63, 5 A.3d 45, 55 (2010) (quoting Livesay v. Balt. Cnty., 384 Md. 1, 14, 862 A.2d 33, 40-41 (2004)). We have changed or modified the common law when the prior decision was “clearly wrong and contrary to established principles[,]” State v. Adams, 406 Md. 240, 259, 958 A.2d 295, 307 (2008) (quotation omitted), cert. denied, 556 U.S. 1133, 129 S.Ct. 1624, 173 L.Ed.2d 1005 (2009), or when precedent has been superseded by significant changes in the law or facts. Harrison v. Montgomery Cnty. Bd. of Educ., 295 Md. 442, 459, 456 A.2d 894, 903 (1983) (allowing departure from stare decisis when there are “changed conditions or *660increased knowledge, [such] that the rule has become unsound in the circumstances of modern life, a vestige of the past, no longer suitable to our people”).
Consistent with our precedent, there is no good reason to modify the common law in this case. Modern circumstances and knowledge gleaned from the literature regarding “pit bulls” have not substantially changed since 1998 when we decided Matthews and Shields. The majority relies upon a Report issued after our decisions in Matthews and Shields that is published in the Journal of the American Veterinary Medical Association and indicates that “pit bull-type dogs were involved in approximately a third of human ... [fatalities] reported during the [twelve]-year period from 1981 through 1992[.]” See Jeffrey J. Sacks et al., Breeds of Dogs Involved in Fatal Human Attacks in the United States Between 1979 and 1998, 217 J. Am. Veterinary Med. Ass’n 836, 836 (2000) [hereinafter Veterinary Medical Association Report ]. This information was certainly available prior to publication of the Veterinary Medical Association Report. The Report does not recommend strict liability as a potential solution to the problem of attacks by pit bull dogs. See Veterinary Medical Association Report, supra, at 839-40. In fact, the Report questions the success of breed-specific liability requirements and urges the consideration of factors completely unrelated to the breed or appearance of dogs, including their socialization, training, size, sex, and reproductive status. See id. The Veterinary Medical Association Report warns that dog bite data can be misleading. See Veterinary Medical Association Report, supra, at 838. Moreover, other reports question the use of dog bite statistics and emphasize that such statistics do not provide an accurate portrayal of dogs that bite. See Stephen Collier, Breed-Specific Legislation and the Pit Bull Terrier: Are the Laws Justified?, 1 J. Veterinary Behavior 17, 18 (2006); Bonnie V. Beaver et al., A Community Approach to Dog Bite Prevention, 218 J. Am. Veterinary Med. Ass’n 1732, 1733 (2001).
Public knowledge and the hysteria regarding pit bulls is no more prevalent now than it was in 1998 when Matthews and *661Shields were decided. See Collier, supra, at 17-18 (discussing a trend in several countries, including the United States, of the media portraying the pit bull breed with “lurid and sensational accounts of its background, capabilities, and character” and the lasting effects of that depiction). A 2011 Report entitled Mortality, Mauling, and Maiming by Vicious Dogs, cited by the majority, notes that “[sjtrict regulation of pit bulls may substantially reduce the U.S. mortality rates related to dog bites.” John K. Bini et al., Mortality, Mauling, and Maiming by Vicious Dogs, 253 Annals Surg. 791, 791 (2011). The author recommends regulation, however; he does not specifically suggest imposing strict liability in tort. Bini et al., supra, at 796. Furthermore, strict regulation does not equate to strict liability in tort. In the field of regulation, for example, the direct focus is on the owner’s behavior, sterilization, socialization, supervision, breeding practices, educational outreach to potential dog owners, and screening of potential owners. See Jamey Medlin, Pit Bull Bans and the Human Factors Affecting Canine Behavior, Comment, 56 DePaul L.Rev. 1285, 1304-1318 (2007) (suggesting laws designed to target human behavior related to treatment of dogs, including sterilization, breeder licensing programs, screening programs, and community outreach). With regard to dog bite statistical information, some experts express doubt that it is even possible to calculate dog bite rates for a particular breed of dog or to compare rates between breeds because many dogs are unregistered or unlicensed. See Safia Gray Hussain, Attacking the Dog Bite Epidemic: Why Breed-Specific Legislation Won’t Solve the Dangerous-Dog Dilemma, Note, 74 Fordham L.Rev. 2847, 2870-71 (2006) (referencing Beaver et al., supra, at 1733).
According to some experts, there are more than twenty-five breeds of dogs commonly mistaken for pit bulls. Hussain, supra, at 2870. Notwithstanding this empirical evidence, the majority relies upon the assumption that all pit bulls are inherently dangerous. In this record, there is no evidence from expert witnesses to support the proposition that pit bulls or pit bull mixed-breeds are inherently dangerous. It appears *662that the media has demonized pit bulls as gruesome fighting dogs and has not revealed the long history of pit bulls as family dogs with passive behaviors. See Medlin, supra, at 1288-1290 (discussing the role of pit bulls as family pets in the early twentieth century in contrast to public perception today); Lynn Ready, Pit-Bull Terrier Therapy Dogs Provide Great Service to Their Community, Best Friends Animal Society Pit Bull Terrier Initiatives (Apr. 28, 2011), http://network. bestftiends.org/initiatives/pitbulls/17100/news.aspx. The majority also assumes that breed-specific rules, as opposed to behavior modification rules, are a better approach to controlling the problem of dog bites caused by pit bulls and mixed-breed pit bulls that attack humans. Again, the empirical evidence is in dispute. Some experts conclude that breed-specific liability rules provide a superficial sense of security because many factors completely unrelated to the breed or appearance of dogs affect their tendency toward aggression, including early experience, socialization, training, size, sex, and reproductive status. See Sacks et al., supra, at 839-40.
In those states referenced by the majority as examples of jurisdictions where the strict liability standard has been applied in the manner the majority announces today, it was clearly the legislatures of those states that enacted specific legislation to address the problem of harm caused by pit bulls and mixed-breed pit bulls. For example, the majority relies upon City of Toledo v. Tellings, in which the Supreme Court of Ohio upheld Toledo’s breed-specific legislation with regard to “pit bulls.” Tellings, 114 Ohio St.3d 278, 871 N.E.2d 1152, 1159 (2007) (holding that “the state of Ohio and the city of Toledo have a legitimate interest in protecting citizens from the dangers associated with pit bulls, and that R.C. 955.11(A)(4)(a)(iii) and 955.22 and Toledo Municipal Code 505.14 are rationally related to that interest and are constitutional”). Likewise, in Colorado, the District of Columbia, Florida, and Kentucky, strict liability statutes addressing liability for injuries caused by dogs were enacted by the respective state legislatures. Rebecca F. Wisch, Quick Overview of Dog Bite Strict Liability Statutes, Michigan State University *663College of Law Animal Legal & Historical Center (May 2006, updated 2010), http://www.animallaw.info/articles/qvusdogbites lstatutes.htm. In each of those jurisdictions, the courts have followed the lead of state legislatures rather than legislating from the bench. See, e.g., Colo. Dog Fanciers, Inc. v. City & Cnty. of Denver, 820 P.2d 644, 646 (Colo.1991) (evaluating the constitutionality of the “ Tit Bulls Prohibited’ ordinance”); McNeely v. United States, 874 A.2d 371, 380 (D.C.2005) (concluding that “the Pit Bull Act is sufficiently definite to comport with the demands of the Constitution’s Due Process Clause and that the Council [of the District of Columbia] created through the Act a constitutional strict liability felony, without requiring a culpable state of mind, so long as it is proved that the defendant knew he or she owned a pit bull”); State v. Peters, 534 So.2d 760, 761-62 (Fla.Dist.Ct.App.1988) (upholding a local ordinance regulating the ownership of pit bulls); Bess v. Bracken Cnty. Fiscal Ct., 210 S.W.3d 177, 179-80 (Ky.Ct.App.2006) (recognizing the “right of state legislatures to exercise their police power to regulate dog ownership” and upholding a local county ordinance banning possession of pit bull terriers).
Given the nature of the extensive social problem of regulating pit bulls and mixed-breed pit bulls, the majority elects to focus on the breed of the dog involved, rather than on the behavior of the dog, the owner, and the landlord. The issues raised involving breed-specific regulation are not appropriate for judicial resolution; rather, those issues are best resolved by the Maryland General Assembly, as that branch of government is better equipped to address the various issues associated with regulation of pit bulls and mixed-breed pit bulls. For example, some experts indicate that the term “pit bull” does not describe any one particular breed of dog; instead, it is a generic category encompassing the American Staffordshire Terrier, the Staffordshire Bull Terrier, and the American Pit Bull Terrier. See Hussain, supra, at 2851-52. Neither the American Kennel Club nor the United Kennel Club recognizes all three breeds, and the breed descriptions and standards provided by the two organizations differ. Id. It is difficult for *664courts, therefore, both to determine whether a particular dog should be categorized as a pit bull and to differentiate between pit bulls and other breeds. Hussain, supra, at 2852; Karyn Grey, Breed-Specific Legislation Revisited: Canine Racism or the Answer to Florida’s Dog Control Problems?, Comment, 27 Nova L.Rev. 415, 432 (2003) (positing that “the evidentiary method for determining when a dog is a pit bull or pit bull mix can be confusing and difficult”). In addition, the connection between a dog’s appearance and the actual breed is tenuous, according to some experts. See Victoria L. Voith, Shelter Medicine: A Comparison of Visual and DNA Identification of Breeds of Dogs, Proceedings of Annual AVMA Convention (July 11-14, 2009), http://www.nathanwinograd.com/linked/ misbreed.pdf (finding that there is discrepancy between breed determination based on physical attributes and scientific determinations). Taking into consideration the lack of evidence in the record of this case with regard to the landlord’s knowledge of the vicious propensities of the dog, the conflicting studies about how best to control the dog bite “epidemic” mentioned herein, and the problems inherent in defining what constitutes a “mixed-breed” pit bull, the matter of creating a new standard of liability is fraught with problems and is beyond the sphere of resolution by any appellate court.
Judges HARRELL and BARBERA have authorized me to state that they join in the views expressed in this dissenting opinion.
ON MOTION FOR RECONSIDERATION
Opinion by
WILNER, J.,
which ADKINS, J., joins.
On April 26, 2012, the Court filed an Opinion in this case holding, by a four-to-three vote, that, “upon a plaintiffs sufficient proof that a dog involved in an attack is a pit bull or a pit bull mix, and that the owner, or other person(s) who has the right to control the pit bull’s presence on the subject premises (including a landlord who has the right and/or opportunity to prohibit such dogs on leased premises as in this case) knows, or has reason to know, that the dog is a pit bull or *665cross-bred pit bull mix, that person is strictly liable for the damages caused to a plaintiff who is attacked by the dog on or from the owner’s or lessor’s premises” (bolding added). Notwithstanding a dissent by Judge Greene, joined in by Judges Harrell and Barbera, I joined the majority Opinion, authored by Judge Cathell.
On May 25, 2012, the petitioner, Dorothy Tracey filed a motion for reconsideration, complaining that the imposition of a “new duty” on landlords was fundamentally unfair and unconstitutional as applied to her. An answer to the motion was filed by the respondents. As to the Court’s holding with respect to pit bulls, I would deny the motion. For the reasons stated in Judge Cathell’s Opinion, I do not believe that a “new duty” was created or that there is anything unconstitutional or unfair about holding Ms. Tracey liable for the gruesome damage done to Dominic Solesky by a pit bull that she knowingly, and with obvious reservations, allowed her tenant to keep on her property.
The Opinion is not as dramatic and pervasive as the motion claims. It does not prohibit the ownership or breeding of pit bulls; it does not require that persons who own such dogs get rid of them. By imposing long-standing principles of common law strict liability for what is now clearly foreseeable damage done by those dogs, it simply requires that those who possess them or permit them to be on their property take reasonable steps to assure that they do not run loose or otherwise are in a position to injure other people.
That said, having re-read the briefs, relevant portions of the record extract, and the dissent, I am now convinced that, on the record before us, the application of the Court’s holding of strict liability to cross-bred pit bulls was both gratuitous and erroneous. I would grant the motion for reconsideration, in part, to delete any reference to cross-bred pit bulls part pit bull and part some other breed of domestic dog), so that the Court’s holding would apply only to pit bulls that are not cross-breds. There are two reasons for my change in position. First, there was never any assertion, suggestion, or finding in *666this case that the dog was a cross-bred — was anything other than a pit bull. Second, it is not at all clear what “cross-bred” really means — whether it is limited to the offspring of two pure-bred dogs of different breed, so that the offspring is, in effect, half of one and half of the other, or includes succeeding generations bred from cross-bred parents.
The complaint filed in the Circuit Court alleged that the dog that mauled young Dominic was a “pit bull terrier.” The lease allowed the tenant to keep “2 pit bull dogs.” Although Ms. Tracey’s answer to the complaint is not in the record extract, it does not appear that she ever contested that the dog was a pit bull terrier or asserted that it was a cross-bred. The case proceeded on the premise that dog was a pit bull terrier and not a cross-bred. Unlike.the situation in Ward v. Hartley, 168 Md.App. 209, 220, 895 A.2d 1111 (2006), there was not even a suggestion that the dog might be a cross-bred. The acknowledgment that the dog was a “pit bull” or “pit bull terrier” remained at the appellate level. Throughout Ms. Tracey’s brief, the dog is referred to as a pit bull. The prior cases cited in the majority Opinion all involved pit bulls. There is no suggestion in any of them (except a brief reference in Ward v. Hartley) that the dog in question was or might have been a cross-bred.
In short, the question of whether strict liability should apply to cross-breds was never in the case — was never asserted or argued. By gratuitously including them, the Court has opined on án issue that was never raised or argued.
Because the cross-bred issue was never raised, there is no discussion about what the term includes. It appears that some dog-breeding organizations treat cross-breds as synonymous with hybrids.1 Some recognize as a cross-bred, or a hybrid, only the offspring of pure-bred parents. Others, while claiming that the intended benefits of crossbreeding accrue *667only to the first generation, acknowledge what is a matter of common knowledge anyway — that it is not uncommon for cross-breds to mate with pure-breds or with other cross-breds, creating dogs that may have elements of several breeds in varying proportions. In imposing strict liability for crossbreds, some greater certainty is required. Is it intended that a dog be classified as a cross-bred pit bull if only one of its grandparents (or great-grandparents, or great-great grandparents) was a pure-bred pit bull?2
A motion for reconsideration gives each judge of the Court an opportunity to take another look at the issue and to rethink the position formerly asserted. Because of the care that each judge, individually and collaboratively with his or her colleagues, takes before reaching a conclusion, it is rare that a motion for reconsideration will be found persuasive, and so they are rarely granted. On reflection, however, I am now convinced that the majority (of which I was a part) erred in gratuitously applying strict liability to cross-breds, when that issue was never in the case, and, through this opinion on the motion for reconsideration, I disassociate myself with that aspect of the majority Opinion. Any extension of strict liability to cross-breds (or to any other breed of dog), other than by legislative action, should await a case in which that issue is fairly raised
I am authorized to state that Judges HARRELL, GREENE, ADKINS, and BARBERA join in this Opinion on reconsideration, with the caveat that Judges HARRELL, GREENE, and BARBERA maintain their dissent to the *668extension of strict liability to the owners of pit bulls and to the owners of property who permit tenants to keep pit bulls on their property. Chief Judge BELL and Judge CATHELL would deny the motion for reconsideration.
ON MOTION FOR RECONSIDERATION
ORDER
For the reasons stated in Judge Wilner’s Opinion on Reconsideration, it is, by the Court of Appeals of Maryland this 21st day of August 2012, ORDERED:
1. That the motion for reconsideration is granted in part and denied in part; and
2. That the Opinions filed April 26, 2012 are amended to delete any reference to cross-breds, pit bull mix, or cross-bred pit bull mix.

. The majority opinion delivers an unenlightening and unworkable rule regarding mixed-breed dogs. How much "pit bull” must there be *654in a dog to bring it within the strict liability edict? How will that be determined? What rationale exists for any particular percentage of the genetic code to trigger strict liability?


. Mixed-breed pit bulls are dogs "with heritages including any percentage of recognized pit-bull breeds!.]” Kristen E. Swann, Note, Irrationality Unleashed: The Pitfalls of Breed-Specific Legislation, 78 UMKC L.Rev. 839, 853 (2010). To the extent that the majority discusses "cross-bred” pit bulls, we note that, for purposes of the issues considered herein, the term "cross-bred” will be treated the same as "mixed-breed” in the context of this discussion.


. In their cross-petition for writ of certiorari, Respondents challenge the decision made by the trial court concerning a discovery dispute. According to Respondents, they were precluded 1'rom discovering facts necessary to establish the elements of their case against the landlord. Mrs. Dorothy M. Tracey, the 89-year-old landlord, did not appear for her scheduled pretrial deposition. According to a letter from her family physician, Mrs. Tracey could not attend the deposition or participate in court proceedings due to her poor health, which included cardiac problems associated with undue stress. Pursuant to Maryland Rule 2-433(a), and notwithstanding the doctor’s note, the hearing judge exercised his discretion in issuing a ruling that precluded Respondents from taking her deposition and also precluded Mrs. Tracey from testifying at trial on her own behalf. There were a variety of alternative means of discovery open to Respondents that they failed to utilize, including, inter alia, written interrogatories, depositions upon written request, and requests for admissions of fact. In addition, Respondents failed to establish that the hearing judge abused his discretion. Thus, there is no good reason for this Court to reverse the trial judge’s ruling on the discovery issue or his refusal to enter a default judgment against the landlord.


. Lexicographers also regard "cross-breed” or "cross-bred” and “hybrid” as synonymous. See Roget's International Thesaurus (3rd. Ed.), §§ 44.14 and 44.16; also Merriam-Webster's Collegiate Dictionary (11th ed.), p. 298.


. I would note that the General Assembly has itself wandered into that thicket. Maryland Code, § 10-621(b) of the Criminal Law Article, makes it a criminal offense to possess a "hybrid" of a member of the dog family [other than a domestic dog] and a domestic dog. There is not statutory definition of "hybrid,” however, leaving open the prospect that one who possesses an animal that is one-sixteenth wolf or coyote and fifteen-sixteenth poodle would be subject to criminal penalties. Perhaps the Legislature acted on evidence that such an animal was sufficiently dangerous to make its mere possession criminal. Evidence of that kind regarding cross-bred pit bulls is not in this record, howev*668er, so there is no reason for us, at this point, to follow the legislative lead.